BAKES, Chief Justice,
concurring specially:
I concur in the action of the Court in affirming the judgment below. However, I disagree with the majority’s conclusion that the contract requires that result as a matter of law. The trial court viewed the contract as being ambiguous, and therefore after *26hearing extrinsic evidence on the issue found as a matter of fact that the contract did not require Babbitt to perform the work. I agree with the trial court’s analysis of the contract. The evidence in the record sustained the trial court’s findings, and I would affirm on that ground.